Exhibit 10.35

 

THE SECOND AMENDED 2000 STOCK PURCHASE AND OPTION PLAN

FOR KEY EMPLOYEES OF

AMPHENOL AND SUBSIDIARIES

 


1.                                       PURPOSE OF PLAN

 

The Amended 2000 Stock Purchase and Option Plan for Key Employees of Amphenol
and Subsidiaries (the “Plan”) is designed:

 

(a) to promote the long term financial interests and growth of Amphenol
Corporation (the “Corporation”) and its subsidiaries by attracting and retaining
management personnel with the training, experience and ability to enable them to
make a substantial contribution to the success of the Corporation’s business;

 


(B) TO MOTIVATE MANAGEMENT PERSONNEL BY MEANS OF GROWTH-RELATED INCENTIVES TO
ACHIEVE LONG RANGE GOALS; AND

 


(C) TO FURTHER THE ALIGNMENT OF INTERESTS OF PARTICIPANTS WITH THOSE OF THE
STOCKHOLDERS OF THE CORPORATION THROUGH OPPORTUNITIES FOR INCREASED STOCK, OR
STOCK-BASED, OWNERSHIP IN THE CORPORATION.


 


2.                                       DEFINITIONS


 

As used in the Plan, the following words shall have the following meanings:

 


(A)                                  “BOARD OF DIRECTORS” MEANS THE BOARD OF
DIRECTORS OF THE CORPORATION.


 


(B)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(C)                                  “COMMITTEE” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS.


 


(D)                                 “COMMON STOCK” OR “SHARE” MEANS SERIES A
COMMON STOCK OF THE CORPORATION WHICH MAY BE AUTHORIZED BUT UNISSUED, OR ISSUED
AND REACQUIRED.


 


(E)                                  “EMPLOYEE” MEANS A PERSON, INCLUDING AN
OFFICER, IN THE REGULAR FULL-TIME EMPLOYMENT OF THE CORPORATION OR ONE OF ITS
SUBSIDIARIES WHO, IN THE OPINION OF THE COMMITTEE, IS, OR IS EXPECTED TO BE,
PRIMARILY RESPONSIBLE FOR THE MANAGEMENT, GROWTH OR PROTECTION OF SOME PART OR
ALL OF THE BUSINESS OF THE CORPORATION.


 


(F)                                    “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(G)                                 “FAIR MARKET VALUE” MEANS SUCH VALUE OF A
SHARE AS REPORTED FOR STOCK EXCHANGE TRANSACTIONS AND/OR DETERMINED IN
ACCORDANCE WITH ANY APPLICABLE RESOLUTIONS OR REGULATIONS OF THE COMMITTEE IN
EFFECT AT THE RELEVANT TIME.


 


(H)                                 “GRANT” MEANS AN AWARD MADE TO A PARTICIPANT
PURSUANT TO THE PLAN AND DESCRIBED IN PARAGRAPH 5, INCLUDING, WITHOUT
LIMITATION, AN AWARD OF A NON-QUALIFIED STOCK OPTION OR PURCHASE STOCK OR A
COMBINATION THEREOF.  A “GRANT” DOES NOT INCLUDE AN AWARD OF STOCK APPRECIATION
RIGHTS, DIVIDEND EQUIVALENT RIGHTS, RESTRICTED STOCK, PERFORMANCE UNITS,
PERFORMANCE SHARES OR ANY OTHER STOCK-BASED GRANTS.

 

1

--------------------------------------------------------------------------------


 


(I)                                     “GRANT AGREEMENT” MEANS AN AGREEMENT
BETWEEN THE COMPANY AND A PARTICIPANT THAT SETS FORTH THE TERMS, CONDITIONS AND
LIMITATIONS APPLICABLE TO A GRANT.


 


(J)                                     “MANAGEMENT STOCKHOLDERS’ AGREEMENT”
MEANS AN AGREEMENT BETWEEN THE CORPORATION AND A PARTICIPANT THAT SETS FORTH THE
TERMS AND CONDITIONS AND LIMITATIONS APPLICABLE TO ANY SHARES PURCHASED PURSUANT
TO THIS PLAN.


 


(K)                                  “OPTION” MEANS AN OPTION TO PURCHASE SHARES
OF THE COMMON STOCK WHICH WILL NOT BE AN “INCENTIVE STOCK OPTION” (WITHIN THE
MEANING OF SECTION 422 OF THE CODE).


 


(L)                                     “PARTICIPANT” MEANS AN EMPLOYEE, OR
OTHER PERSON HAVING A UNIQUE RELATIONSHIP WITH THE CORPORATION OR ONE OF ITS
SUBSIDIARIES, TO WHOM ONE OR MORE GRANTS HAVE BEEN MADE AND SUCH GRANTS HAVE NOT
ALL BEEN FORFEITED OR TERMINATED UNDER THE PLAN; PROVIDED, HOWEVER, THAT A
NON-EMPLOYEE DIRECTOR OF THE CORPORATION OR ONE OF ITS SUBSIDIARIES MAY NOT BE A
PARTICIPANT.


 


(M)                               “SUBSIDIARY” SHALL MEAN ANY CORPORATION IN AN
UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE CORPORATION IF EACH OF THE
CORPORATIONS, OR GROUP OF COMMONLY CONTROLLED CORPORATIONS, OTHER THAN THE LAST
CORPORATION IN THE UNBROKEN CHAIN THEN OWNS STOCK POSSESSING 50% OR MORE OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.


 


3.                                       ADMINISTRATION OF PLAN

 


(A) THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  NONE OF THE MEMBERS OF THE
COMMITTEE SHALL BE ELIGIBLE TO BE SELECTED FOR GRANTS UNDER THE PLAN, OR HAVE
BEEN SO ELIGIBLE FOR SELECTION WITHIN ONE YEAR PRIOR THERETO; PROVIDED, HOWEVER,
THAT THE MEMBERS OF THE COMMITTEE SHALL QUALIFY TO ADMINISTER THE PLAN FOR
PURPOSES OF RULE 16B-3 (AND ANY OTHER APPLICABLE RULE) PROMULGATED UNDER
SECTION 16(B) OF THE EXCHANGE ACT TO THE EXTENT THAT THE CORPORATION IS SUBJECT
TO SUCH RULE.  THE COMMITTEE MAY ADOPT ITS OWN RULES OF PROCEDURE, AND ACTION OF
A MAJORITY OF THE MEMBERS OF THE COMMITTEE TAKEN AT A MEETING, OR ACTION TAKEN
WITHOUT A MEETING BY UNANIMOUS WRITTEN CONSENT, SHALL CONSTITUTE ACTION BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE THE POWER AND AUTHORITY TO ADMINISTER,
CONSTRUE AND INTERPRET THE PLAN, TO MAKE RULES FOR CARRYING IT OUT AND TO MAKE
CHANGES IN SUCH RULES.  ANY SUCH INTERPRETATIONS, RULES AND ADMINISTRATION SHALL
BE CONSISTENT WITH THE BASIC PURPOSES OF THE PLAN.


 


(B) THE COMMITTEE MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER AND TO OTHER
SENIOR OFFICERS OF THE CORPORATION ITS DUTIES UNDER THE PLAN SUBJECT TO SUCH
CONDITIONS AND LIMITATIONS AS THE COMMITTEE SHALL PRESCRIBE EXCEPT THAT ONLY THE
COMMITTEE MAY DESIGNATE AND MAKE GRANTS TO PARTICIPANTS WHO ARE SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT.


 


(C) THE COMMITTEE MAY EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS, APPRAISERS,
BROKERS OR OTHER PERSONS.  THE COMMITTEE, THE CORPORATION, AND THE OFFICERS AND
DIRECTORS OF THE CORPORATION SHALL BE ENTITLED TO RELY UPON THE ADVICE, OPINIONS
OR VALUATIONS OF ANY SUCH PERSONS.  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS
AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD FAITH SHALL BE FINAL AND
BINDING UPON ALL PARTICIPANTS, THE CORPORATION AND ALL OTHER INTERESTED
PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR
GRANTS, AND ALL MEMBERS OF THE COMMITTEE SHALL BE FULLY PROTECTED BY THE
CORPORATION WITH RESPECT TO ANY SUCH ACTION, DETERMINATION OR INTERPRETATION.


 


4.                                       ELIGIBILITY

 

The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a unique relationship with Corporation or any
of its Subsidiaries, and in such form and having such terms, conditions and
limitations as the Committee may determine.  No Grants may be made

 

2

--------------------------------------------------------------------------------


 

under this Plan to non-employee directors of Corporation or any of its
Subsidiaries.  Grants may be granted singly, in combination or in tandem.  The
terms, conditions and limitations of each Grant under the Plan shall be set
forth in an Grant Agreement, in a form approved by the Committee, consistent,
however, with the terms of the Plan and if applicable the Management
Stockholders’ Agreement.

 


5.                                       GRANTS


 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants which grants may only include Non-Qualified Stock Options
and/or Purchase Stock as setforth below.  Such Grants may take the following
forms in the Committee’s sole discretion:

 


(A)  NON-QUALIFIED STOCK OPTIONS - THESE ARE OPTIONS TO PURCHASE COMMON STOCK
WHICH ARE NOT DESIGNATED BY THE COMMITTEE AS INCENTIVE STOCK OPTIONS.  AT THE
TIME OF THE GRANT THE COMMITTEE SHALL DETERMINE, AND SHALL INCLUDE IN THE GRANT
AGREEMENT OR OTHER PLAN RULES, THE OPTION EXERCISE PERIOD, THE OPTION PRICE, AND
SUCH OTHER CONDITIONS OR RESTRICTIONS ON THE GRANT OR EXERCISE OF THE OPTION AS
THE COMMITTEE DEEMS APPROPRIATE, WHICH MAY INCLUDE THE REQUIREMENT THAT THE
GRANT OF OPTIONS IS PREDICATED ON THE ACQUISITION OF PURCHASE SHARES UNDER
PARAGRAPH 5(D) BY THE OPTIONEE.  IN ADDITION TO OTHER RESTRICTIONS CONTAINED IN
THE PLAN, AN OPTION GRANTED UNDER THIS PARAGRAPH 5(A): (I) MAY NOT BE EXERCISED
MORE THAN 10 YEARS AFTER THE DATE IT IS GRANTED AND (II) MAY NOT HAVE AN OPTION
EXERCISE PRICE LESS THAN THE CLOSING PRICE OF THE COMMON STOCK AS REPORTED BY
THE NEW YORK STOCK EXCHANGE ON THE DATE THE OPTION IS GRANTED.  PAYMENT OF THE
OPTION PRICE SHALL BE MADE IN CASH OR IN SHARES OF COMMON STOCK, OR A
COMBINATION THEREOF, IN ACCORDANCE WITH THE TERMS OF THE PLAN, THE GRANT
AGREEMENT AND OF ANY APPLICABLE GUIDELINES OF THE COMMITTEE IN EFFECT AT THE
TIME.


 


(B)  PURCHASE STOCK - PURCHASE STOCK REFERS TO SHARES OF COMMON STOCK OFFERED TO
A PARTICIPANT AT SUCH PRICE AS DETERMINED BY THE COMMITTEE, THE ACQUISITION OF
WHICH WILL MAKE HIM ELIGIBLE TO RECEIVE UNDER THE PLAN, INCLUDING, BUT NOT
LIMITED TO, NON-QUALIFIED STOCK OPTIONS; PROVIDED, HOWEVER, THAT THE PRICE OF 
SUCH PURCHASE SHARES MAY NOT BE LESS THAN THE CLOSING PRICE OF THE COMMON STOCK
AS REPORTED BY THE NEW YORK STOCK EXCHANGE ON THE DATE SUCH SHARES OF PURCHASE
STOCK ARE OFFERED.


 


6.                                       LIMITATIONS AND CONDITIONS


 


(A)  THE NUMBER OF SHARES AVAILABLE FOR GRANTS UNDER THIS PLAN SHALL BE
8,000,000 SHARES OF THE AUTHORIZED COMMON STOCK AS OF THE EFFECTIVE DATE OF THE
PLAN.  THE NUMBER OF SHARES SUBJECT TO OPTIONS UNDER THIS PLAN TO ANY ONE
PARTICIPANT SHALL NOT BE MORE THAN 2,000,000 SHARES.  UNLESS RESTRICTED BY
APPLICABLE LAW, SHARES RELATED TO GRANTS THAT ARE FORFEITED, TERMINATED,
CANCELLED OR EXPIRE UNEXERCISED, SHALL IMMEDIATELY BECOME AVAILABLE FOR GRANTS.


 


(B)  NO GRANTS SHALL BE GRANTED UNDER THE PLAN BEYOND TEN YEARS AFTER THE
EFFECTIVE DATE OF THE PLAN, BUT THE TERMS OF GRANTS GRANTED ON OR BEFORE THE
EXPIRATION OF THE PLAN MAY EXTEND BEYOND SUCH EXPIRATION.  AT THE TIME A GRANT
IS GRANTED OR AMENDED OR THE TERMS OR CONDITIONS OF A GRANT ARE CHANGED, THE
COMMITTEE MAY PROVIDE FOR LIMITATIONS OR CONDITIONS ON SUCH GRANT OR PURCHASE
CONSISTENT WITH THE TERMS OF THE MANAGEMENT STOCKHOLDERS’ AGREEMENT.


 


(C)  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE CORPORATION TO
TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME OR FOR ANY REASON.

 

3

--------------------------------------------------------------------------------


 


(D)  OTHER THAN AS SPECIFICALLY PROVIDED WITH REGARD TO THE DEATH OF A
PARTICIPANT, NO BENEFIT UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
CHARGE, AND ANY ATTEMPT TO DO SO SHALL BE VOID.  NO SUCH BENEFIT SHALL, PRIOR TO
RECEIPT THEREOF BY THE PARTICIPANT, BE IN ANY MANNER LIABLE FOR OR SUBJECT TO
THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS, OR TORTS OF THE PARTICIPANT.


 


(E)  PARTICIPANTS SHALL NOT BE, AND SHALL NOT HAVE ANY OF THE RIGHTS OR
PRIVILEGES OF, STOCKHOLDERS OF THE CORPORATION IN RESPECT OF ANY SHARES
PURCHASABLE IN CONNECTION WITH ANY GRANT UNLESS AND UNTIL CERTIFICATES
REPRESENTING ANY SUCH SHARES HAVE BEEN ISSUED BY THE CORPORATION TO SUCH
PARTICIPANTS.


 


(F)  NO ELECTION AS TO BENEFITS OR EXERCISE OF OPTIONS OR OTHER RIGHTS MAY BE
MADE DURING A PARTICIPANT’S LIFETIME BY ANYONE OTHER THAN THE PARTICIPANT EXCEPT
BY A LEGAL REPRESENTATIVE APPOINTED FOR OR BY THE PARTICIPANT.


 


(G) ABSENT EXPRESS PROVISIONS TO THE CONTRARY, ANY GRANT UNDER THIS PLAN SHALL
NOT BE DEEMED COMPENSATION FOR PURPOSES OF COMPUTING BENEFITS OR CONTRIBUTIONS
UNDER ANY RETIREMENT PLAN OF THE CORPORATION OR ITS SUBSIDIARIES AND SHALL NOT
AFFECT ANY BENEFITS UNDER ANY OTHER BENEFIT PLAN OF ANY KIND NOW OR SUBSEQUENTLY
IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS IS RELATED TO LEVEL
OF COMPENSATION.  THIS PLAN IS NOT A “RETIREMENT PLAN” OR “WELFARE PLAN” UNDER
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


(H) UNLESS THE COMMITTEE DETERMINES OTHERWISE, NO BENEFIT OR PROMISE UNDER THE
PLAN SHALL BE SECURED BY ANY SPECIFIC ASSETS OF THE CORPORATION OR ANY OF ITS
SUBSIDIARIES, NOR SHALL ANY ASSETS OF THE CORPORATION OR ANY OF ITS SUBSIDIARIES
BE DESIGNATED AS ATTRIBUTABLE OR ALLOCATED TO THE SATISFACTION OF THE
CORPORATION’S OBLIGATIONS UNDER THE PLAN.


 


7.                                       TRANSFERS AND LEAVES OF ABSENCE

 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Corporation and any Subsidiary shall not be deemed a
termination of employment, and (b) a Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of the
Corporation during such leave of absence.

 


8.                                       ADJUSTMENTS

 


(A)  IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING COMMON STOCK BY REASON OF A
STOCK SPLIT, SPIN-OFF, STOCK DIVIDEND, STOCK COMBINATION OR RECLASSIFICATION,
RECAPITALIZATION OR MERGER, CHANGE OF CONTROL, OR SIMILAR EVENT, THE COMMITTEE
MAY ADJUST APPROPRIATELY THE NUMBER OF SHARES SUBJECT TO THE PLAN AND AVAILABLE
FOR OR COVERED BY GRANTS AND EXERCISE PRICES RELATED TO OUTSTANDING GRANTS AND
MAKE SUCH OTHER REVISIONS TO OUTSTANDING GRANTS AS IT DEEMS ARE EQUITABLY
REQUIRED.

 

(b)  In the event that the Participant’s right to require the Company to
purchase his or her Shares or Options or the Company’s right to require the
Participant to sell his or her Shares or Options, as provided in Sections 5 and
6, respectively, of the form of Management Stockholder’s Agreement attached
hereto as Exhibit A, or the Company’s Right of First Refusal as provided in
Section 4 of the form of Management Stockholder’s Agreement, gives rise to
adverse accounting consequences to the Company in respect of the treatment of
Options granted pursuant to the Plan, the Committee may, in its sole discretion,
adjust the timing of the exercisability of such outstanding Options to avoid
such adverse accounting consequences.

 

4

--------------------------------------------------------------------------------


 


9.                                       MERGER, CONSOLIDATION, EXCHANGE,

Acquisition, Liquidation or Dissolution

 

In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the grant of any Option, the Committee may
provide that such Option cannot be exercised after the merger or consolidation
of the Corporation into another corporation, the exchange of all or
substantially all of the assets of the Corporation for the securities of another
corporation, the acquisition by another corporation of 80% or more of the
Corporation’s then outstanding shares of voting stock or the recapitalization,
reclassification, liquidation or dissolution of the Corporation (a
“Transaction”), and if the Committee so provides, it shall, on such terms and
conditions as it deems appropriate, also provide, either by the terms of such
Option or by a resolution adopted prior to the occurrence of such Transaction,
that, for some reasonable period of time prior to such Transaction, such Option
shall be exercisable as to all shares subject thereto, notwithstanding anything
to the contrary herein (but subject to the provisions of Paragraph 6(b)) and
that, upon the occurrence of such event, such Option shall terminate and be of
no further force or effect; provided, however, that the Committee may also
provide, in its absolute discretion, that even if the Option shall remain
exercisable after any such event, from and after such event, any such Option
shall be exercisable only for the kind and amount of securities and/or other
property, or the cash equivalent thereof, receivable as a result of such event
by the holder of a number of shares of stock for which such Option could have
been exercised immediately prior to such event.

 


10.                                 AMENDMENT AND TERMINATION

 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Grants as are consistent with this Plan
provided that, except for adjustments under Paragraph 8 or 9 hereof, no such
action shall modify such Grant in a manner adverse to the Participant without
the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant.

 

The Board of Directors may amend, suspend or terminate the Plan except that no
such action, other than an action under Paragraph 8 or 9 hereof, may be taken
which would, without shareholder approval, increase the aggregate number of
Shares subject to Grants under the Plan, decrease the exercise price of
outstanding Options or Stock Appreciation Rights, change the requirements
relating to the Committee or extend the term of the Plan.

 

Without limiting the generality of the foregoing, the Plan shall not be
materially amended without Stockholder approval.

 

11.                                 Foreign Options and Rights

 

The Committee may make Grants to Employees who are subject to the laws of
nations other than the United States, which Grants may have terms and conditions
that differ from the terms thereof as provided elsewhere in the Plan for the
purpose of complying with foreign laws.

 


12.                                 WITHHOLDING TAXES

 

The Corporation shall have the right to deduct from any cash payment made under
the Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment.  It shall be a condition to the
obligation of the Corporation to deliver shares upon the exercise of an Option
that the Participant pay to the Corporation such amount as may be requested by
the Corporation for the purpose of satisfying any liability for such withholding
taxes.  Any Grant Agreement may provide that the Participant may elect, in
accordance with any conditions set forth in such Grant Agreement, to pay a
portion or all of such withholding taxes in shares of Common Stock.

 

5

--------------------------------------------------------------------------------


 


13.                                 EFFECTIVE DATE AND TERMINATION DATES


 

The Plan shall be effective on and as of the date of its approval by the
stockholders of the Corporation and shall terminate ten years later, subject to
earlier termination by the Board of Directors pursuant to Paragraph 10.

 

6

--------------------------------------------------------------------------------